Citation Nr: 9936096	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-11 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, secondary to a service-connected right knee 
disability.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to January 
1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied the veteran's claim of entitlement to service 
connection for a low back condition, as no new and material 
evidence had been submitted, and his claim of entitlement to 
a total rating based upon individual unemployability.

The Board notes that the veteran was scheduled to appear 
before a traveling Member of the Board on July 14, 1999.  The 
veteran failed to report, and no request to reschedule is of 
record.  Accordingly, the Board will now consider the 
veteran's appeal based upon the current evidence of record.  
See 38 C.F.R. § 20.704(d) (1999).

In a November 1982 rating decision, the RO denied service 
connection for a low back condition causally related to the 
veteran's service-connected right knee and ankle 
disabilities.  The veteran was notified of this determination 
the same month, and he subsequently perfected an appeal as to 
this issue.  In a March 1984 decision, the Board also denied 
service connection for the veteran's low back disorder, 
stating that it was not proximately due to the veteran's 
service-connected disabilities.  This determination was 
final, in accordance with then-applicable law.

In February 1994, the RO received the veteran's request to 
reopen his claim as to his back.  At that time, the veteran 
also submitted additional medical evidence, which spoke to 
the relationship between the veteran's right knee and his 
subsequent low back injury.  In a November 1994 rating 
decision, the RO again denied the veteran's claim, stating 
that the additional evidence submitted was not new and 
material.  The veteran then perfected this appeal.

As discussed below, the Board is of the opinion that new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder, secondary to his service-connected right 
knee disability.  This issue, therefore, as well as the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, will 
be discussed in the REMAND portion below.


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disorder 
proximately due to the veteran's service-connected right knee 
disability was last denied in a March 1984 Board decision.

2.  Evidence submitted since the Board's March 1984 decision 
consists 
primarily of VA treatment records, private medical records, 
and lay statements.  In effect, the state of the record has 
been so supplemented with evidence bearing directly and 
substantially upon the issue of secondary service connection.

3.  The veteran has submitted a claim for secondary service 
connection that is plausible and capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the Board's March 1984 decision 
that denied service connection for a low back disorder, 
secondary to the veteran's service-connected right knee 
disability, is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's claim of entitlement to service connection 
for a low back disorder, secondary to his service-connected 
right knee disability, is reopened.  38 U.S.C.A. § 5108 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for a low back disorder, secondary to his service-connected 
right knee disability, is well grounded. 38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  Board decisions are also final 
and may be reopened only upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1999).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

II.  Factual Background

When the Board considered the veteran's claim in March 1984, 
the pertinent evidence of record consisted of VA treatment 
records (dated from March 1960 to November 1980), 
correspondence from the veteran's private physician, Dr. K., 
(dated in January 1981), and a VA examination (conducted in 
October 1982).

The veteran's VA treatment records are silent as to any 
clinical discussion relating the veteran's reported lower 
back pain to his right knee disability.  Specifically, 
neither the diagnosis of lower back disc syndrome or chronic 
low back syndrome was noted as causally related to any of the 
veteran's service-connected disabilities, including his right 
knee disability.

The correspondence from Dr. K. is also silent as to a 
clinical discussion relating the veteran's arthritis in the 
back and recurrent inflammation, swelling, and pain in the 
back to any of the veteran's service-connected disabilities, 
including his right knee disability.

Upon VA examination in October 1982, the examiner stated that 
there was no back condition found related to the veteran's 
right knee condition.

Subsequent to the Board's March 1984 decision, the RO 
received and considered (as to the veteran's low back 
disorder) additional private medical records (dated from 
March 1968 to June 1997), additional VA treatment records 
(dated from August 1992 to February 1998), additional 
correspondence from Dr. K. (dated in January 1974), a union 
pension letter (dated in September 1974), and lay statements.

The additional private medical records pertain, for the most 
part, to the veteran's left knee arthroscopy, his left 
shoulder impingement syndrome, and his psychiatric disorders.  
A March 1968 record, however, reflects the diagnosis of 
herniated disc syndrome, with secondary sciatic nerve 
radiculopathy, but contains no discussion as to the etiology 
of this syndrome.

The additional VA treatment records contain an August 1992 CT 
scan of the veteran's lumbar spine, which identified a 
narrowing of the left neurocanal and broadbased disc bulging 
at L3-4, with mild contouring of the thecal sac and a 
herniated disc at L4-5 with facet joint arthritis.  These 
additional records also document extensive treatment received 
by the veteran for a variety of orthopedic disorders and a 
psychiatric disorder but are silent as to any clinical 
opinion relating the veteran's low back disorder to any of 
his service-connected disabilities.

The additional correspondence from Dr. K. indicates that the 
veteran had been a patient of his since October 1966.  Dr. K. 
noted that the veteran had had a work injury, in which his 
right knee buckled and caused the injury to his lower back.  
Dr. K. stated that the veteran had a history of his right 
knee giving way.  Because of this injury, the veteran could 
not function in the capacity of standing, sitting, bending, 
or pushing.  Dr. K. strongly believed that the veteran's 
condition was permanent in nature.

The union pension letter shows that the veteran was in 
receipt of a total and permanent disability pension, 
effective January 1, 1974.  There was no discussion as to the 
nature of the veteran's total and permanent disability or its 
cause.

The lay statements speak to personal observations regarding 
the veteran's right knee and indicate that his right knee 
buckled on more than one occasion, resulting in various 
injuries to the veteran.

III.  Analysis

When the Board considered and denied the veteran's claim of 
service connection for a low back disorder, secondary to the 
veteran's service-connected right knee disability, it did so 
on the basis that there was no evidence of record showing 
that the veteran's low back disorder was proximately due to 
or the result of any service-connected disabilities.  
Subsequently, the veteran supplemented the record with just 
such evidence, i.e., the January 1974 correspondence from Dr. 
K.  Given the presumption of credibility afforded evidence 
presented by a veteran in an attempt to reopen a previously 
denied claim, the Board finds this additional correspondence 
to be new and material evidence.  See Justus v. Principi, 
supra; see also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, the January 1974 correspondence from Dr. K. is 
new to the evidence of record, in that it was not before the 
Board in March 1984.  As to its materiality, this additional 
correspondence relates directly to the specific matter under 
consideration, entitlement to service connection for a low 
back disorder secondary to the veteran's right knee 
disability, given the Board's initial reasons and bases for 
its denial.  At that time, the record did not contain any 
evidence showing that the veteran's low back disorder was 
causally related to his right knee disability.  Here, Dr. K. 
indicated in his January 1974 correspondence that he had 
treated the veteran since 1966, that the veteran had a 
history of his right knee buckling, and that the veteran 
injured his lower back on the job when his right knee did, 
indeed, buckle.  Given these statements by Dr. K., the 
veteran has now submitted a claim that is plausible and 
capable of substantiation.  See Tirpak v. Derwinski, supra.  
As such, this additional correspondence must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).

In light of this additional correspondence from Dr. K. and 
the applicable law discussed above, the Board concludes that 
new and material evidence has been submitted and that the 
veteran's claim of entitlement to service connection for a 
low back disorder, secondary to his service-connected right 
knee disability, is reopened.

In reaching this conclusion, the Board stresses that it found 
only the additional correspondence from Dr. K. to be both new 
and material evidence in this instance.  As to the additional 
private medical records, the additional VA treatment records, 
the union pension letter, and the lay statements, the Board 
notes that while this evidence is new to the record, it is 
not material.  For evidence to be considered sufficient to 
reopen a prior denial, it must be both new and material.  Id.  
Here, neither the private medical records nor the VA 
treatment records speak to a causal relationship between the 
veteran's low back disorder and his service-connected right 
knee disability.  The union pension letter is silent as to 
the nature and cause of the veteran's total and permanent 
disability, and the lay statements, while credible as to 
personal observations, cannot speak to the clinical status of 
the veteran's right knee when he fell, that it had buckled.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 229 (1993).


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of service connection for a low back 
disorder, secondary to the veteran's service-connected right 
knee disability, the claim is reopened.

The claim for service connection for a low back disorder, 
secondary to the veteran's service-connected right knee 
disability, is well grounded.


REMAND

With respect to the veteran's claim for service connection 
for a low back disorder, secondary to his service-connected 
right knee disability, upon review of the veteran's medical 
history, as outlined above and contained in the claims file, 
the Board finds the medical evidence accompanying the 
veteran's claim to be inadequate at this time for the Board 
to make a determination on the merits of the issue of 
entitlement to secondary service connection.

On one hand, the veteran's claims file contains the January 
1974 correspondence from Dr. K., which indicates that the 
veteran had a history of a buckling right knee and that this 
knee buckled on the veteran while at work, causing injury to 
the lower back.  On the other hand, however, the veteran's 
claims file also contains an October 1982 VA examination, in 
which the examiner stated that there was no back condition 
found related to the veteran's right knee condition.  Also, 
the veteran's claims file contains historical evidence as to 
other injuries to the veteran's low back, injuries not noted 
as causally related to any of the veteran's service-connected 
disabilities, including his right knee.

In practical effect, then, the Board cannot determine whether 
the veteran's current low back disorder is proximately due to 
or the result of the veteran's service-connected right knee 
disability.  See 38 C.F.R. § 3.310(a).  Rather, the Board can 
only determine that the veteran has submitted a well grounded 
claim as to this issue.  Where the veteran submits a well 
grounded claim, VA has a duty to assist him in the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a).  As such, further evidentiary development is 
required.

Given that further evidentiary development is required as to 
the veteran's claim for secondary service connection, the 
Board cannot now address the veteran's claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.  In this regard, the 
possibility exists that the veteran might, indeed, be so 
entitled to secondary service connection.

Further, the Board notes as to the veteran's claim of 
entitlement to a total rating based on individual 
unemployability, that the record indicates that the veteran 
receives Social Security disability benefits.  No attempt has 
been made to obtain these records.  Controlling law holds 
that VA's duty to assist the veteran in developing facts 
pertinent to his claim specifically includes requesting 
information from other federal departments or agencies.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Such a duty 
to assist exists regardless of whether there is ample recent 
evidence in the extant record as to the veteran's present 
level of disability.  Id.

Therefore, in light of the above discussion, the issues of 
entitlement to service connection for a low back disorder, 
secondary to the veteran's service-connected right knee 
disability, and the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities will not be decided pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-February 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's low back disorder and 
his service-connected disabilities 
(particularly his right knee disability), 
should be obtained by the RO and 
incorporated into the claims file.

2.  The RO should also obtain the 
veteran's Social Security Administration 
(SSA) records and incorporate them into 
the claims file. Upon receipt of the 
veteran's SSA records, the RO should 
review all of the records, paying 
particular attention to any medical 
evidence submitted and concerning the 
nature and cause of the veteran's 
disability, including his right knee and 
lower back, if appropriate.

3.  A VA orthopedic examination should be 
scheduled and conducted, in order to 
determine the nature and severity of the 
veteran's low back disorder.  All 
suggested studies should be performed, 
and all findings should be recorded in 
detail.

The examiner should comment as to whether 
the veteran's low back disorder is at 
least as likely as not causally related 
to the veteran's service-connected right 
knee disability (or any other service-
connected disability, if appropriate).  
The examiner should provide the rationale 
for any conclusions reached.  If the 
examiner cannot provide an opinion as to 
causation, without resort to speculation, 
he or she should so state.

The examiner should also evaluate and 
comment as to the current severity of the 
veteran's other service-connected 
disabilities.  All findings should be 
recorded in detail.  Further, the 
examiner should address whether the 
veteran's service-connected disabilities 
render him unemployable.

4.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

5.  The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).

6.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

7.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of secondary service connection for 
a low back disorder and entitlement to a 
total rating based on individual 
unemployment due to service-connected 
disabilities, in light of the veteran's 
SSA records, the examination report, and 
any conclusions expressed therein.

If the veteran's claim as to either issue 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals







